Case 1:18-cv-00211-SOM-RT Document 112 Filed 06/26/20 Page 1 of 43   PageID #:
                                   3048


                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

 MARISCO, LTD., a Hawaii       )          CIVIL NO. 18-00211 SOM/RT
 Corporation,                  )
                               )
           Plaintiff,          )          ORDER GRANTING IN PART AND
                               )          DENYING IN PART PLAINTIFF’S
      vs.                      )          MOTION FOR JUDGMENT ON THE
                               )          PLEADINGS (ECF NO. 78) AND
 GL ENGINEERING & CONSTRUCTION )          MOTION FOR SUMMARY JUDGMENT
 PTE., LTD, a Singapore        )          (ECF NO. 76)
 Corporation;                  )
                               )
 LIM SING TIAN; and            )
                               )
 RAYMOND GAN,                  )
                               )
           Defendants.         )
 _____________________________ )

         ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF'S
            MOTION FOR JUDGMENT ON THE PLEADINGS (ECF NO. 78)
              AND MOTION FOR SUMMARY JUDGMENT (ECF NO. 76)

 I.          INTRODUCTION.

             The Complaint in this matter alleges that Plaintiff

 Marisco, Ltd., hired Defendant GL Engineering & Construction,

 Pte., Ltd. (“GLEC”), to construct and deliver a floating dry

 dock.    Marisco alleges that the construction company’s

 principals, Defendants Lim Sing Tian and Raymond Gan,

 misrepresented their experience and ability with respect to

 constructing dry docks.     Marisco says GLEC delivered the dry dock

 late, unfinished, and not according to specifications.

             On February 18, 2020, GLEC filed the Counterclaim at

 issue on these motions.     Tian and Gan are not Counterclaim

 Plaintiffs.    GLEC alleges that Marisco failed to pay the full
Case 1:18-cv-00211-SOM-RT Document 112 Filed 06/26/20 Page 2 of 43   PageID #:
                                   3049


 amount due under their agreement and failed to pay for change

 orders.   See ECF No. 65-1.     Before the court are two motions

 filed by Marisco challenging the Counterclaim.

            In its first motion, Marisco initially seeks judgment

 on the pleadings with respect to Count II of the Counterclaim,

 which alleges a breach of the implied covenant of good faith and

 fair dealing.    At the hearing, the parties agreed that Count II

 is unnecessary, provided it is read as already part of the breach

 of contract claim asserted in Count I.        Accordingly, to the

 extent Marisco seeks judgment on the pleadings with respect to

 Count II, its motion is granted with the understanding that GLEC

 may proceed with the underlying claim asserted in Count II as

 part of the breach of contract claim asserted in Count I.

            The first motion also seeks judgment on the pleadings

 with respect to Count III of the Counterclaim, which asserts

 unjust enrichment, arguing that GLEC cannot maintain an equitable

 claim when there is an adequate remedy at law.         This court denies

 this part of the motion because GLEC may plead alternative

 claims.   At this point, it is not clear that GLEC does have an

 adequate remedy at law.     Of course, GLEC may not recover

 duplicative damages, and the equitable unjust enrichment claim is

 viable only if there is no adequate remedy at law.

            In its second motion, Marisco moves to compel GLEC to

 arbitrate the matters raised in the Counterclaim.         This court



                                      2
Case 1:18-cv-00211-SOM-RT Document 112 Filed 06/26/20 Page 3 of 43   PageID #:
                                   3050


 agrees that GLEC must arbitrate Count I of the Counterclaim,

 including the contractual breach of good faith and fair dealing

 claim that is now subsumed within Count I, to the extent Count I

 relates to Change Order #s 1, 9, 10, and 11.         The court therefore

 refers that portion of Count I to arbitration.         However, because

 the court does not have before it evidence of an agreement that

 GLEC must arbitrate its remaining breach of contract claim that

 Marisco failed to pay $148,400 due on the final progress payment,

 that portion of Count I remains with this court.         The entirety of

 the unjust enrichment claim in Count III also remains with this

 court.

            The court denies Marisco’s request for summary judgment

 with respect to its failure to pay $148,400 on the final progress

 payment.   Material questions of fact exist.        (The motion does not

 separately seek summary judgment with respect to the unjust

 enrichment claim.)

 II.        BACKGROUND.

            On January 20, 2016, Marisco and GLEC entered into a

 Dry Dock Construction Agreement.         See ECF No. 77-2 (copy of Dry

 Dock Construction Agreement).      GLEC agreed to build and perform

 all the work required by the dry dock plans.         Agreement ¶ 1.1,

 ECF No. 77-2, PageID # 1709.      The completed dry dock was supposed

 to be delivered by September 30, 2016.         See Agreement ¶ 3.1,

 PageID # 1712.    If GLEC failed to deliver the completed dry dock


                                      3
Case 1:18-cv-00211-SOM-RT Document 112 Filed 06/26/20 Page 4 of 43   PageID #:
                                   3051


 by that date, GLEC was to pay Marisco $700 for every day of

 delay.   See Agreement ¶ 3.6, PageID # 1713.        There is no dispute

 that GLEC failed to deliver the dry dock on time.         In fact, GLEC

 concedes that it did not deliver the dry dock until May 3, 2017.

 See Decl. of Ping Han Lee ¶ 44, ECF No. 96-1, PageID # 2306.

 Marisco says that delivery was 212 days late.         See Decl. of Fred

 Anawati ¶ 28, ECF No. 77-1, PageID # 1701.        Marisco claims

 $148,400 in liquidated damages ($700 per day times 212 days).

 Id.

            Under the terms of the Agreement, Marisco agreed to pay

 a total of $9 million for the construction and delivery of the

 dry dock ($1.8 million due immediately, followed by eight

 progress payments of $900,000 each).       Each progress payment came

 due when an additional 12.5% of the construction of the dry dock

 was completed.    Agreement ¶ 2.3(a), PageID # 1711.        Marisco says

 that the final progress payment billed by GLEC was for $751,600,

 which, because of the liquidated damages provision, was $148,400

 less than the $900,000 set forth in the Agreement.          See Anawati

 Decl. ¶ 27, ECF No. 77-1, PageID # 1701; ECF No. 77-15, PageID

 # 1866 (April 24, 2017, Final Progress Claim of $751,600).

            GLEC says that immediately before it sent the $751,600

 invoice, it had sent a $900,000 final progress payment invoice to

 Marisco.   See Lee Decl. ¶ 46, ECF No. 96-1, PageID # 2306; ECF

 No. 96-22, PageID # 2445 (April 24, 2017, Final Progress Claim of


                                      4
Case 1:18-cv-00211-SOM-RT Document 112 Filed 06/26/20 Page 5 of 43    PageID #:
                                   3052


 $900,000).   GLEC says Marisco rejected this invoice and forced

 GLEC to issue a new invoice for $751,600 if GLEC wanted any

 portion of the final payment.      See Lee Decl. ¶ 47, PageID # 2307.

 On May 15, 2020, GLEC’s attorney sent Marisco’s attorney a letter

 stating that acceptance of the $751,600 payment was not a waiver

 of GLEC’s right to collect the remaining $148,400 allegedly owed

 on the final progress payment.       See ECF No. 96-24, PageID # 2450.

 GLEC attached a bill for the remaining $148,400.         ECF No. 96-24,

 PageID # 2454.

             On April 24, 2017, GLEC billed Marisco $201,768.99 in

 connection with Change Order # 1, which Marisco has refused to

 pay.   See ECF No. 77-18; Counterclaim ¶ 44, ECF No. 65-1, PageID

 # 1431.   Marisco says that GLEC agreed in section 6.2 of the

 Agreement to charge Marisco $2847 per ton for the first 700 tons

 of steel, and to charge the same price for any steel exceeding

 700 tons.    See Anawati Decl. ¶ 31, ECF No. 77-1, PageID # 1702.

 Marisco says Change Order # 1 improperly included an increase of

 $170.82 per ton in the cost of steel, bringing the cost to

 $3017.82 per ton for both the first 700 tons used and the extra

 483.01 tons used.     Marisco says it paid for all of the steel at

 the original agreed-upon price of $2847 per ton, meaning that

 what is in dispute is the increase in price.         Id. ¶ 32.      The

 numbers are close, but they do not add up exactly (1,183.01 tons

 x $170.82 per ton = $202,081.77).        The bill for $201,768.99 is


                                      5
Case 1:18-cv-00211-SOM-RT Document 112 Filed 06/26/20 Page 6 of 43   PageID #:
                                   3053


 $312.78 less than the mathematical total of $202,081.77.            At the

 hearing, the parties indicated that the amounts were close enough

 that they had not bothered making any correction to the amount in

 controversy.

            GLEC says that Fred Anawati, on behalf of Marisco,

 approved an invoice for $1,577,211.24 relating to Change Order

 # 1, which included the increased price of $3017.82 per ton of

 steel.   See Lee Decl. ¶ 28, ECF No. 96-1, PageID # 2302 (“Marisco

 agreed to the increased rate for all steel acquired, including

 the initial 700 tons”); ECF No. 96-12, PageID # 2428 (copy of

 invoice for Change Order # 1 dated April 10, 2017, with a

 signature that may be Anawati’s on it after the word “Approved”).

 While the signature on the “Approved” Change Order # 1 appears to

 be on behalf of Marisco, the record does not clearly establish

 that it is Anawati’s signature.          Compare signature on ECF No. 96-

 12, PageID # 2428 with signatures on Agreement, ECF No. 77-2,

 PageID # 1728, and Certificate of Amount of Payment, ECF No. 96-

 23, PageID # 2446.     In any event, the detail on the invoice for

 Change Order # 1 dated April 10, 2017, lists the final price of

 $1,577,211.24, followed by references to payments of $500,000,

 $300,000, and $315,442.25, and a request for payment of $260,000.

 ECF No. 96-12, PageID # 2428.      That invoice provided no detail

 about the remaining $201,768.99 ($1,577,211.24 minus $500,000,

 $300,000, $315,442.25, and $260,000 = $201,768.99).          This


                                      6
Case 1:18-cv-00211-SOM-RT Document 112 Filed 06/26/20 Page 7 of 43   PageID #:
                                   3054


 $201,768.99 was asked for in a separate invoice dated April 24,

 2017, relating to Change Order # 1.       ECF No. 77-18, PageID

 # 1872.   It is unclear whether, with respect to the invoice dated

 April 10, 2017, Anawati might have approved only the $260,000

 increment.

            Invoices for Change Order #s 9, 10, and 11 were sent by

 GLEC to Marisco on May 3, 2017, the day GLEC says it turned the

 dry dock over to Marisco.      See Anawati Decl. ¶ 25, ECF No. 77-1,

 PageID # 1701 (indicating the dry dock was turned over on May 3,

 2017); and ¶ 34, PageID # 1703 (indicating that Change Order #s

 9, 10, and 11 were not presented to Marisco until after work was

 completed); ECF No. 77-19, PageID # 1873 (Change Order # 9 dated

 May 3, 2017, for $43,850.95 for formworks, concrete, and rebar

 installation); ECF No. 77-20, PageID # 1875 (Change Order # 10

 dated May 3, 2017, for $23,178.08 for baseplate and grouting

 work); and ECF No. 77-21, PageID # 1877 (Change Order # 11 dated

 May 3, 2017, for $275,861.25 for additional formworks, concrete,

 and rebar work).

            GLEC explains that Change Order # 9 related to an

 increase in curb thickness of one inch.        GLEC says that Marisco’s

 engineer, Ben Zhou of Yee Precast, approved the work underlying

 Change Order # 9 on February 8, 2017.        See Lee Decl. ¶ 40, ECF

 No. 96-1, PageID # 2305.      On February 7, 2017, Thet Lwin, GLEC’s

 project manager, sent an email to Ben Zhou that stated, “As per


                                      7
Case 1:18-cv-00211-SOM-RT Document 112 Filed 06/26/20 Page 8 of 43   PageID #:
                                   3055


 site condition, we need to increase the curb thickness by 1 inch

 to have enough concrete cover on curb.”        ECF No. 96-20, PageID #s

 2440-41.   Zhou responded on February 8, 2017: “The proposal is

 acceptable to us as long as the stump plates are not shifted.”

 Id., PageID # 2440.

            GLEC explains that Change Order # 10 related to

 additional base plates required by a change in the anchor bolts

 (Change Order # 6).     GLEC says the additional base plates were

 ordered by BMT, Marisco’s agent, after consultation with Zhou.

 See Lee Decl. ¶ 42, ECF No. 96-1, PageID # 2305.         On November 26,

 2016, Lwin, GLEC’s project manager, sent Zhou and Anil Thaper a

 request to use anchor bolts of 948 to 998MPa tensile strength,

 rather than 1220MPa.     An email on November 28, 2016, then appears

 to confirm that the tensile strength could be increased.            On

 November 28, 2016, Zhou also responded, “With slightly increased

 bolt sizes, the base plate bolt holes may or may not need slight

 modifications (which are not urgent at this point as the base

 plates will be installed months later).”        ECF No. 96-21, PageID

 #s 2442-43.    It is not clear that this demonstrates Marisco’s

 acceptance of the work described in Change Order # 10, although

 GLEC is claiming that it was BMT, not Zhou, that approved the

 work.




                                      8
Case 1:18-cv-00211-SOM-RT Document 112 Filed 06/26/20 Page 9 of 43    PageID #:
                                   3056


             GLEC explains that Change Order # 11 related to an

 increase in formworks, rebar, and concrete.         See Lee Decl. ¶ 43,

 ECF No. 96-1, PageID # 2306.

             GLEC says the work reflected in Change Order #s 10 and

 11 “cover calculations that are typically determined at the end

 of a project, per industry standard.”        See Lee Decl. ¶ 45, PageID

 # 2306.

             Count I of GLEC’s Counterclaim asserts a breach of

 contract based on Marisco’s failure to pay the $148,400 due on

 the final progress payment and failure to pay amounts owed on

 Change Order #s 1 ($201,768.99), 9 ($43,850.85), 10 ($23,178.08),

 and 11 ($275,861.25).     Count II of GLEC’s Counterclaim (now part

 of Count I) asserts that Marisco breached the implied covenant of

 good faith and fair dealing by approving change orders but then

 failing to pay for the extra work covered by the change orders,

 and by pressuring GLEC to complete the construction of the dry

 dock in spite of delayed payments.       Count III of GLEC’s

 Counterclaim asserts that Marisco was unjustly enriched by

 getting the dry dock without having paid for all of it.             See ECF

 No. 65-1.

             The Agreement contained several provisions with respect

 to settling disputes.     Section 16 of the Agreement, for example,

 concerns “Dispute Resolution” and states:

             16.1 Reference to a Surveyor. The Parties
             must use the procedure set forth in Section

                                      9
Case 1:18-cv-00211-SOM-RT Document 112 Filed 06/26/20 Page 10 of 43   PageID #:
                                   3057


             2.[51] for arbitration by an agreed surveyor
             to resolve disputes over contract
             administration, materials, and workmanship.
             The disputes referable to the agreed surveyor
             under the procedure outlined in Section 2.5
             are: (a) status of work for progress payments
             under Section 2.5; (b) impact of Force
             Majeure on contract performance under Section
             3.5; and (c) impact of any change orders on
             contract Sum and Delivery under Section 6.

             16.2 Negotiation; Mediation; Litigation.
             For any dispute that may arise out of this
             Agreement, the Parties are to meet and use
             their best efforts to resolve the dispute by
             agreement. The Parties are to meet to
             discuss the possibility of a mutually agreed
             upon procedure to resolve any specific
             dispute that has arisen. The procedure may
             be streamlined or simplified in any manner
             the parties determine. If no mutual
             agreement of the Parties is affected, then
             the dispute resolution will proceed as
             follows. Any dispute that may be referred to
             a surveyor as provided in Section 16.1 but
             cannot be resolved by such reference and good
             faith efforts of the Parties to resolve such
             dispute, and any other dispute, controversy,
             or claim arising out of or relating to this
             Agreement, including any question regarding
             breach, termination, or invalidity thereof,
             is to be resolved by litigation under Section
             18.6[, which requires litigation in the state
             or federal courts in Hawaii].

 ECF No. 77-2, PageID #s 1723-24.

             Section 2.5 of the Agreement states:

             2.5 Notice of Progress Billing. . . . Any
             dispute on whether Work covered by any
             progress payment is due is to be resolved by


       1
      The parties previously agreed that the reference in section
 16.1 to section 2.4 is a typographical error and that section 2.5
 should have been cited. The court has therefore changed the
 reference to section 2.5.

                                     10
Case 1:18-cv-00211-SOM-RT Document 112 Filed 06/26/20 Page 11 of 43   PageID #:
                                   3058


             binding arbitration by a qualified marine
             surveyor mutually selected by the Parties.
             The fees of that arbitrator/surveyor are to
             be borne equally by the Parties. The Parties
             intend that such arbitration be done by the
             arbitrator/surveyor by reviewing and
             assessing the Work, and that he make his
             determination summarily, without the
             necessity of taking testimony or issuing a
             written or oral opinion. Owner must make
             progress payments properly due within 10 days
             of the due date.

 III.        ANALYSIS.

             Before the court are two motions concerning GLEC’s

 Counterclaim.    In the first motion, ECF No. 78, Marisco seeks

 judgment on the pleadings with respect to Counts II and III of

 the Counterclaim.     With respect to Count II, Marisco contends

 that a breach of the implied covenant of good faith and fair

 dealing cannot support an independent cause of action.

 Alternatively, Marisco argues that Count II does not plead a

 plausible claim.     With respect to Count III, Marisco says that

 the unjust enrichment claim cannot proceed given GLEC’s assertion

 of a separate breach of contract claim based on the same facts.

 The court grants the motion for judgment on the pleadings with

 respect to Count II, but denies it with respect to Count III.

             In the second motion, ECF No. 76, Marisco seeks summary

 judgment, arguing that the counts in the Counterclaim must be

 arbitrated, or that Marisco is entitled to judgment as a matter

 of law with respect to the Counterclaim.         The court orders the

 parties to arbitrate the portion of Count I of the Counterclaim


                                     11
Case 1:18-cv-00211-SOM-RT Document 112 Filed 06/26/20 Page 12 of 43   PageID #:
                                   3059


 relating to change orders.      However, to the extent Count I

 concerns the $148,000 allegedly due on the final progress

 payment, Marisco fails to show that the parties agreed to

 arbitrate that claim.      The entire unjust enrichment claim

 (Count III) also remains with this court.         The court determines

 that questions of fact preclude summary judgment on the matters

 not being referred to arbitration.

             A.   The Motion for Judgment as a Matter of Law is
                  Granted in Part and Denied in Part.

                  1.     Motion for Judgment on the Pleadings
                         Standard.

             Rule 12(c) of the Federal Rules of Civil Procedure

 states, “After the pleadings are closed--but early enough not to

 delay trial--a party may move for judgment on the pleadings.”

 The standard governing a Rule 12(c) motion for judgment on the

 pleadings is “functionally identical” to that governing a Rule

 12(b)(6) motion.      United States ex rel. Caffaso v. Gen. Dynamics

 C4 Sys., Inc., 637 F.3d 1047, 1054 n.4 (9th Cir. 2011); accord

 Pit River Tribe v. Bureau of Land Mgmt., 793 F.3d 1147, 1155 (9th

 Cir. 2015) (“Analysis under Rule 12(c) is ‘substantially

 identical’ to analysis under Rule 12(b)(6) because, under both

 rules, a court must determine whether the facts alleged in the

 complaint, taken as true, entitle the plaintiff to a legal

 remedy.”).




                                     12
Case 1:18-cv-00211-SOM-RT Document 112 Filed 06/26/20 Page 13 of 43   PageID #:
                                   3060


             With a Rule 12(c) motion, the allegations of the

 nonmoving party are accepted as true, while the allegations of

 the moving party that have been denied are assumed to be false.

 See Hal Roach Studios v. Richard Feiner & Co., 896 F.2d 1542,

 1550 (9th Cir. 1989).     A court evaluating a Rule 12(c) motion

 must construe the factual allegations in a complaint in the light

 most favorable to the nonmoving party.        Fleming v. Pickard, 581

 F.3d 922, 925 (9th Cir. 2009).      Under Rule 12(c), “‘Judgment on

 the pleadings is properly granted when, accepting all factual

 allegations as true, there is no material fact in dispute, and

 the moving party is entitled to judgment as a matter of law.’”

 Chavez v. United States, 683 F.3d 1102, 1108 (9th Cir. 2012)

 (quoting Fleming, 581 F.3d at 925).

                  2.     Judgment on the Pleadings is Granted With
                         Respect to the Implied Covenant of Good Faith
                         and Fair Dealing Claim Asserted in Count II
                         of the Counterclaim.

             With respect to the breach of the implied covenant of

 good faith and fair dealing claim asserted in Count II of the

 Counterclaim, Marisco argues that there is no such independent

 cause of action.      Alternatively, Marisco says Count II is

 insufficiently pled.      GLEC says it is asserting a contractual

 claim for breach of the implied covenant of good faith and fair

 dealing in a commercial contract.        At the hearing, the parties

 agreed that GLEC’s breach of the implied covenant of good faith

 and fair dealing claim could be viewed as part of the breach of

                                     13
Case 1:18-cv-00211-SOM-RT Document 112 Filed 06/26/20 Page 14 of 43    PageID #:
                                   3061


 contract claim asserted in Count I of the Counterclaim.              With

 that agreement, the court grants judgment on the pleadings in

 favor of Marisco with respect to Count II, as there is no need

 for a duplicative claim.

             Marisco correctly argues that an implied covenant of

 good faith and fair dealing claim is not recognized as an

 independent claim by Hawaii’s Uniform Commercial Code.           Although

 section 490:1-304 of the Hawaii Revised Statutes states that

 “[e]very contract or duty within this chapter imposes an

 obligation of good faith in its performance and enforcement,”

 Comment No. 1 to that provision clarifies that it

             does not support an independent cause of
             action for failure to perform or enforce in
             good faith. Rather, this section means that a
             failure to perform or enforce, in good faith,
             a specific duty or obligation under the
             contract, constitutes a breach of that
             contract or makes unavailable, under the
             particular circumstances, a remedial right or
             power. This distinction makes it clear that
             the doctrine of good faith merely directs a
             court towards interpreting contracts within
             the commercial context in which they are
             created, performed, and enforced, and does
             not create a separate duty of fairness and
             reasonableness which can be independently
             breached.

 Haw. Rev. Stat. § 490:1-304, cmt 1.        GLEC, however, says it is

 not asserting a good faith and fair dealing claim under Hawaii’s

 Uniform Commercial Code.      See ECF No. 93, PageID #s 2058-59.

             Marisco also notes that Hawaii law generally does not

 recognize a tortious breach of contract claim, see Francis v. Lee

                                     14
Case 1:18-cv-00211-SOM-RT Document 112 Filed 06/26/20 Page 15 of 43   PageID #:
                                   3062


 Enterprises, Inc., 89 Haw. 234, 971 P.2d 707 (1999), and that,

 with respect to contracts, the Hawaii Supreme Court has

 recognized the tort of bad faith only in the first- and third-

 party insurance context.      See Best Place, 82 Haw. 120, 132, 920

 P.2d 334, 346 (1996) (“we hold that there is a legal duty,

 implied in a first- and third-party insurance contract, that the

 insurer must act in good faith in dealing with its insured, and a

 breach of that duty of good faith gives rise to an independent

 tort cause of action”).      Best Place grounded that decision in the

 “atypical” relationship between the insurer and the insured,

 stating:

             Adopting the tort of bad faith is consistent
             with the case law and statutory provisions
             dealing with insurer misconduct in this
             jurisdiction. In addition, the special
             relationship between insurer and insured is
             . . . atypical, and the adhesionary aspects
             of an insurance contract further justify the
             availability of a tort recovery. Finally, a
             bad faith cause of action in tort will
             provide the necessary compensation to the
             insured for all damage suffered as a result
             of insurer misconduct. Without the threat of
             a tort action, insurance companies have
             little incentive to promptly pay proceeds
             rightfully due to their insureds, as they
             stand to lose very little by delaying
             payment.

 Id. at 132, 920 P.2d at 346.       Best Place explained that “the tort

 of bad faith is not a tortious breach of contract, but rather a

 separate and distinct wrong which results from the breach of a




                                     15
Case 1:18-cv-00211-SOM-RT Document 112 Filed 06/26/20 Page 16 of 43   PageID #:
                                   3063


 duty imposed as a consequence of the relationship established by

 contract.”    Id. at 131, 920 P.2d at 345.

             However, “Hawaii law generally does not recognize tort

 claims for breach of good faith or fair dealing outside the

 insurance context.”     See Gold Refinery, LLC v. Aloha Island Gold,

 LLC, 2012 WL 518396 at *7 (D. Haw. Feb. 15, 2012).          That is,

 although the Hawaii Supreme Court recognizes a tort of bad faith,

 which is a breach of the implied covenant of good faith and fair

 dealing, the Hawaii Supreme Court has not extended that tort

 beyond the context of insurance.         Laeroc Waikiki Parkside, LLC v.

 K.S.K. (Oahu) Ltd. P'ship, 115 Haw. 201, 229, 166 P.3d 961, 990

 (2007) (“[T]here is no tort of bad faith outside the context of

 insurance claims”).

             GLEC says Count II does not seek tort damages for bad

 faith conduct with respect to the Agreement.         See ECF No. 93,

 PageID #s 2058-59.     GLEC says that Count II instead asserts a

 breach of contract claim based on an alleged breach of a duty to

 act in good faith with respect to a contract.         In Hawaii, the

 obligation to deal in good faith is a well-established contract

 principle.    “[E]very contract contains an implied covenant of

 good faith and fair dealing that neither party will do anything

 that will deprive the other of the benefits of the agreement.”

 Best Place, 82 Haw. at 123–24, 920 P.2d at 337–38 (citing

 Restatement (Second) of Contracts § 205 (1979) (“Every contract


                                     16
Case 1:18-cv-00211-SOM-RT Document 112 Filed 06/26/20 Page 17 of 43   PageID #:
                                   3064


 imposes upon each party a duty of good faith and fair dealing in

 its performance and its enforcement.”)).

             The Hawaii Intermediate Court of Appeals has expressly

 noted that parties have a duty of good faith and fair dealing

 while performing contractual obligations.         Such good faith

 “emphasizes faithfulness to an agreed common purpose and

 consistency with the justified expectations of the other party.”

 Hawaii Leasing v. Klein, 5 Haw. App. 450, 456, 698 P.2d 309, 313

 (App. 1985) (citing Restatement (Second) of Contracts § 205,

 cmt. a).    “Thus, a party who evades the spirit of the contract,

 willfully renders imperfect performance, or interferes with

 performance by the other party, may be liable for breach of the

 implied covenant of good faith and fair dealing.”          23 Williston

 on Contracts § 63:22 (4th ed.) (quotation marks, alterations, and

 citation omitted); see also Restatement (Second) of Contracts

 § 205, cmt d (“A complete catalogue of types of bad faith is

 impossible, but the following types are among those which have

 been recognized in judicial decisions: evasion of the spirit of

 the bargain, lack of diligence and slacking off, willful

 rendering of imperfect performance, abuse of a power to specify

 terms, and interference with or failure to cooperate in the other

 party’s performance.”).

             This court has noted that a breach of the implied

 covenant of good faith and fair dealing may be a claim in the


                                     17
Case 1:18-cv-00211-SOM-RT Document 112 Filed 06/26/20 Page 18 of 43   PageID #:
                                   3065


 nature of assumpsit.     See Skanning v. Sorenson, 2009 WL 5449149,

 *6 n.4 (D. Haw. Dec. 10, 2009).       Joy A. McElroy, M.D., Inc. v.

 Maryl Group, Inc., 107 Haw. 423, 436, 114 P.3d 929 (Ct. App.

 2005), is illustrative.      In McElroy, a commercial tenant sued its

 landlord, arguing in relevant part that the landlord had breached

 its duty of good faith and fair dealing when the landlord

 estimated the common area maintenance fee for a building that was

 being constructed to be $0.25 per square foot per month, but the

 fee ended up being more than double that.         The landlord sought

 summary judgment, arguing that the tenant had not shown a breach

 of a contractual provision in the lease at issue.          The ICA

 rejected that argument, noting that every contract imposes a duty

 of good faith and fair dealing on each party and that “‘[g]ood

 faith performance emphasizes faithfulness to an agreed common

 purpose and consistency with the justified expectations of the

 other party.’”     McElroy, 107 Haw. at 436, 114 P.3d at 942

 (quoting Hawaii Leasing v. Klein, 5 Haw. App. 450, 698 P.2d 309

 (1985)).    The ICA ruled that the trial court had not erred by

 denying the summary judgment motion because there were genuine

 issues as to whether the landlord had been “faithful to an agreed

 common purpose and acted consistently with the justified

 expectations of Plaintiffs by failing to disclose at an earlier

 date that the CAM fee was significantly higher than the CAM fee

 estimate.”    McElroy, 107 Haw. at 437, 114 P.3d at 943.


                                     18
Case 1:18-cv-00211-SOM-RT Document 112 Filed 06/26/20 Page 19 of 43    PageID #:
                                   3066


             Television Events & Marketing, Inc. v. Amcon Distribing

 Co., 488 F. Supp. 2d 1071, 1080 (D. Haw. 2006), examined McElroy

 while noting that a party may breach a contract even when the

 party does not breach an explicit term of the contract.              Like

 McElroy, Television Events examined whether a defendant “had been

 faithful to an agreed common purpose and acted consistently with

 the justified expectations of the plaintiffs.”         Id. (quotation

 marks and citation omitted).       As the Seventh Circuit stated in

 Beraha v. Baxter Health Care Corp., 956 F.2d 1436, 1443 (7th Cir.

 1992), the covenant of good faith and fair dealing implied in

 every contract “guides the construction of explicit terms in an

 agreement” and “limits the exercise of discretion vested in one

 of the parties to the contract.”

             This court turns to examining whether Count II of the

 Counterclaim sufficiently alleges a contractual breach of the

 duty of good faith and fair dealing in the Dry Dock Construction

 Agreement.    Paragraph 72 of the Counterclaim alleges, “The

 Agreement is a contract that contains an implied covenant of good

 faith and fair dealing that neither party will do anything that

 will deprive the other of the benefits of the Agreement.”

 Paragraph 74 of the Counterclaim alleges, “Marisco breached its

 duty of good faith by insisting on change orders that expanded

 the scope of work, failing to make timely payments under the

 Agreement, and pressuring GLEC to complete construction of the


                                     19
Case 1:18-cv-00211-SOM-RT Document 112 Filed 06/26/20 Page 20 of 43   PageID #:
                                   3067


 Dry Dock in spite of the delayed payments.”         GLEC sufficiently

 alleges a breach of implied obligations under the Agreement.

             Section 6.1 of the Dry Dock Agreement states:

             Owner . . . may order Changes in the Work
             consisting of additions, deletions, or
             modifications. All such Changes in the Work
             must be authorized by written Change Order
             signed by Owner stating any agreed
             adjustments to the Contract Sum, if any, and
             the date for Substantial Completion. The
             cost or credit to Owner from a Change in Work
             must be determined by mutual agreement
             between Contractor and Owner. If agreement
             cannot be reached, then it must be determined
             by an arbitrator/surveyor . . . .

 ECF No. 1-1, PageID # 62.      Paragraph 74 of the Counterclaim

 alleges that Marisco failed to act in good faith with respect to

 change orders by expanding the scope of the work through change

 orders but failing to pay for the expanded work.          Marisco thereby

 allegedly failed to act in accordance with GLEC’s justified

 expectations.    The covenant of good faith and fair dealing

 implied in every contract “guides the construction of explicit

 terms in an agreement,” Beraha, 956 F.2d at 1443, and Marisco had

 to comply in good faith with the change order provisions in

 section 6.1.    The Counterclaim appears to this court to allege a

 viable breach of contract claim based on an implied duty of good

 faith arising out of section 6.1 of the Agreement.          See Lynch v.

 Fed. Nat'l Mortg. Ass'n, 2016 WL 6776283, at *9 (D. Haw. Nov. 15,

 2016) (“Breach of the implied covenant of good faith is not its

 own claim but merely part of a breach of contract analysis.”).

                                     20
Case 1:18-cv-00211-SOM-RT Document 112 Filed 06/26/20 Page 21 of 43   PageID #:
                                   3068


             Any claim that Marisco has simply failed to make

 payments expressly called for under the Agreement is already

 stated in the normal breach of contract claim asserted in Count I

 of the Counterclaim.       In Count II, GLEC appears to alleging

 something different, i.e., that Marisco breached the contract by

 adding to the scope of work it was demanding of GLEC without

 paying for that additional work.          This court is not reading

 Count II as allowing tort damages, but it is reading Count II as

 actually subsumed within Count 1.          The court grants judgment on

 the pleadings with respect to Count II of the Counterclaim in

 favor of Marisco insofar as Marisco seeks dismissal of an

 independent claim relating to the duty of good faith and fair

 dealing, but such a claim may be litigated as part of Count I.

                   3.     GLEC May Plead Unjust Enrichment As An
                          Alternative Claim.

             Count III of the Counterclaim asserts an unjust

 enrichment claim, which the Hawaii Supreme Court has noted “is

 not clearly defined in either the Hawai`i Revised Statutes or our

 jurisprudence.”        Durette v. Aloha Plastic Recycling, Inc., 105

 Haw. 490, 502–03, 100 P.3d 60, 72 (2004).          The Hawaii Supreme

 Court has explained:

             It is a truism that a person confers a
             benefit upon another if he gives to the other
             possession of or some other interest in
             money, land, chattels, or choses in action,
             or in any way adds to the other’s security or
             advantage. One who receives a benefit is of
             course enriched, and he would be unjustly

                                      21
Case 1:18-cv-00211-SOM-RT Document 112 Filed 06/26/20 Page 22 of 43   PageID #:
                                   3069


             enriched if its retention would be unjust.
             And it is axiomatic that a person who has
             been unjustly enriched at the expense of
             another is required to make restitution to
             the other. We realize unjust enrichment is a
             broad and imprecise term defying definition.
             But in deciding whether there should be
             restitution here, we are guided by the
             underlying conception of restitution, the
             prevention of injustice.

 Small v. Badenhop, 67 Haw. 626, 635–36, 701 P.2d 647, 654 (1985)

 (alterations, quotation marks, and citations omitted).           In other

 words, “a claim for unjust enrichment requires only that a

 plaintiff prove that he or she conferred a benefit upon the

 opposing party and that the retention of that benefit would be

 unjust.”    Durette, 105 Haw. at 504, 100 P.3d at 74 (alterations,

 quotation marks, and citation omitted); Yoneji v. Yoneji, 136

 Haw. 11, 18, 354 P.3d 1160, 1167 (Ct. App. 2015) (same).

             This court has stated that, to bring an unjust

 enrichment claim, a plaintiff must allege two elements:

 “(a) receipt of a benefit without adequate legal basis by

 Defendants; and (b) unjust retention of that benefit at the

 expense of Plaintiffs.’”      Philadelphia Indem. Ins. Co. v. Ohana

 Control Sys., Inc., 289 F. Supp. 3d 1141, 1151 (D. Haw. 2018)

 (quoting Porter v. Hu, 116 Haw. 42, 54, 169 P.3d 994, 1005 (Ct.

 App. 2007)); Adwalls Media, LLC v. Ad Walls, LLC, 2015 WL 419664,

 at *10 (D. Haw. Jan. 30, 2015) (quoting Porter, 116 Haw. at 54,

 169 P.3d at 1005).



                                     22
Case 1:18-cv-00211-SOM-RT Document 112 Filed 06/26/20 Page 23 of 43   PageID #:
                                   3070


             Additionally, for an unjust enrichment claim to

 proceed, there must be an “absence of an adequate remedy at law.”

 Porter, 116 Haw. at 55, 169 P.3d at 1007 (quotation marks and

 citation omitted).     It is well settled that equitable remedies

 such as unjust enrichment “are not available when an express

 contract exists between the parties concerning the same subject

 matter.”    Soule v. Hilton Worldwide, Inc., 1 F. Supp. 3d 1084,

 1102 (D. Haw. 2014).     “Where the parties to a contract have

 bargained for a particular set of rights and obligations, all

 claims involving those express rights and obligations properly

 lie in contract law and not in equity.”        Id.   This means that,

 “[t]o the extent Plaintiff’s theory of liability is premised on

 an express contract or agreement . . . , equitable remedies are

 not available to Plaintiff.”       Id. at 1103.    The “purpose of the

 rule is to guard against the use of equitable remedies to distort

 a negotiated arrangement by broadening the scope of the

 contract.”    Id. (quotation marks and citation omitted).

             Marisco seeks judgment on the pleadings with respect to

 the unjust enrichment claim asserted in Count III of the

 Counterclaim, arguing that the equitable unjust enrichment claim

 cannot stand in the face of legal remedies for alleged breaches

 of the Dry Dock Construction Agreement.        However, at the pleading

 stage, a plaintiff is generally entitled to pursue alternative




                                     23
Case 1:18-cv-00211-SOM-RT Document 112 Filed 06/26/20 Page 24 of 43   PageID #:
                                   3071


 theories.    See Maeda v. Pinnacle Foods Inc., 390 F. Supp. 3d

 1231, 1258 (D. Haw. 2019).

             The general rule is that there cannot be an
             express contract and an implied contract for
             the same thing at the same time. However,
             under the modern rule, a plaintiff generally
             is not precluded from pleading both the
             existence of a contract and unjust-enrichment
             theories. These theories should be pleaded
             in the alternative, because the fact finder
             may find that no contract exists and may
             still award damages on the theory of unjust
             enrichment.

 66 Am. Jur. 2d Restitution and Implied Contracts § 160.

             Count III states:

             79. Marisco’s concerted actions resulted in
             GLEC’s delivery of the Dry Dock to Marisco
             without receipt of all payments due under the
             Agreement, and conferred a benefit upon
             Marisco—to GLEC’s detriment.

             80. Marisco’s retention of the benefit is
             unjust.

             81. Marisco’s conduct is contrary to the
             fundamental principles of equity and good
             conscience. GLEC is entitled to the payment
             amounts under the Agreement and the change
             orders, or disgorgement of the benefits
             Marisco wrongfully enjoyed, all in amounts to
             be proven at trial.

 ECF No. 65-1, PageID # 1437.

             To the extent the unjust enrichment claim is premised

 on GLEC’s delivery of the dry dock to Marisco without receipt of

 all payments due under the Agreement (the outstanding $148,400),

 it may well be asserting, as Marisco contends, an equitable claim

 for the legal remedy already sought in the breach of contract


                                     24
Case 1:18-cv-00211-SOM-RT Document 112 Filed 06/26/20 Page 25 of 43   PageID #:
                                   3072


 claim asserted in Count I of the Counterclaim.         However, this

 possibility does not warrant judgment on the pleadings with

 respect to the equitable claim at this stage of the case.

             If GLEC prevails on its breach of contract claim in

 Count I of the Counterclaim, the court agrees with Marisco that

 GLEC is not entitled to a duplicative award relating to its

 unjust enrichment claim in Count III of the Counterclaim.            If,

 however, GLEC loses on all or part of its breach of contract

 claim, GLEC may or may not have had an adequate remedy at law

 such that GLEC may not proceed with its unjust enrichment claim.

             This court cannot presently foresee all of the reasons

 that GLEC might fail with respect to its breach of contract

 claim.   Possibly, those reasons might reflect the absence of an

 adequate remedy at law.      For example, Marisco claims a right to

 offset $148,400 from the final progress payment, calculating 212

 days of delay multiplied by liquidated damages of $700 per day.

 A jury might find that Marisco did not breach the Agreement by

 offsetting that amount.      However, there is a dispute about

 whether Marisco was responsible for part of the delay.           Whether

 fault for the delay will be apportioned at trial is unclear at

 this point.    Similarly problematic is the dispute regarding

 Change Order #s 1, 9, 10, and 11.        Given the uncertainty as to

 what will occur, this court allows GLEC to proceed with

 alternative remedies for now.



                                     25
Case 1:18-cv-00211-SOM-RT Document 112 Filed 06/26/20 Page 26 of 43   PageID #:
                                   3073


             B.   The Motion for Summary Judgment is Granted in
                  Part.

             In the second motion, ECF No. 76, Marisco seeks summary

 judgment on the ground that GLEC’s claims must be arbitrated, or

 that, on the merits, Marisco is entitled to judgment as a matter

 of law.   The court grants this motion in part and denies it in

 part.

                  1.    Summary Judgment Standard.

             This court set forth the summary judgment standard in

 its order of June 25, 2020.       See ECF No. 109, PageID #s 2975-78.

 That standard is incorporated by reference.

                  2.    The Federal Arbitration Act Requires
                        Arbitration of Only GLEC’s Breach of Contract
                        Claim Arising Out of Marisco’s Alleged
                        Failure to Pay Invoices for Change Order #s
                        1, 9, 10, and 11.

             The parties previously agreed that the Federal

 Arbitration Act (“FAA”) governs whether arbitration is required

 for certain claims arising out of the Dry Dock Agreement.            See

 Marisco, Ltd. v. GL Eng'g & Constr. Pte., Ltd., 2019 WL 4889398,

 at *3 (D. Haw. Oct. 3, 2019).       As this court has already noted:

             Under the FAA, arbitration agreements “shall
             be valid, irrevocable, and enforceable, save
             upon such grounds as exist at law or in
             equity for the revocation of any contract.” 9
             U.S.C. § 2. “The Convention on the
             Recognition and Enforcement of Foreign
             Arbitral Awards, 9 U.S.C. §§ 201–208, an
             amendment to the Federal Arbitration Act,
             requires enforcement of arbitration clauses
             in international contracts unless the clause
             is null and void.” Aasma v. Am. S.S. Owners

                                     26
Case 1:18-cv-00211-SOM-RT Document 112 Filed 06/26/20 Page 27 of 43   PageID #:
                                   3074


             Mut. Prot. & Indem. Ass'n, Inc., 95 F.3d 400,
             405 (6th Cir. 1996).

                  The purpose of the FAA is to advance the
             federal policy favoring arbitration. See
             Lowden v. T-Mobile USA, Inc., 512 F.3d 1213,
             1217 (9th Cir. 2008). Another “overarching
             purpose of the FAA is to ensure the
             enforcement of arbitration agreements
             according to their terms so as to facilitate
             streamlined proceedings.” See Blair v.
             Rent-A-Ctr., Inc., 928 F.3d 819, 825 (9th
             Cir. 2019) (quotation marks, citation, and
             alterations omitted). The FAA’s provisions
             therefore reflect a “liberal federal policy
             favoring arbitration.” Id. (quoting Moses H.
             Cone Mem’l Hosp. v. Mercury Constr. Corp.,
             460 U.S. 1, 24 (1983)).

                   The FAA requires courts to “enforce the
             terms of arbitration agreements like other
             contracts.” Lowden, 512 F.3d at 1220; see
             also Munro v. Univ. of S. Cal., 896 F.3d
             1088, 1091 (9th Cir. 2018). A court
             interpreting an arbitration agreement must
             resolve ambiguities as to the scope of the
             arbitration clause in favor of arbitration.
             See United Steelworkers of Am. v. Warrior &
             Gulf Navigation Co., 363 U.S. 574, 584-85
             (1960) (“In the absence of any express
             provision excluding a particular grievance
             from arbitration, we think only the most
             forceful evidence of a purpose to exclude the
             claim from arbitration can prevail . . . .”);
             see also Mastrobuono v. Shearson Lehman
             Hutton, Inc., 514 U.S. 52, 62 (1995);
             Boardman v. Pac. Seafood Grp., 822 F.3d 1011,
             1018 (9th Cir. 2016). This court applies
             “general state-law principles of contract
             interpretation, while giving due regard to
             the federal policy in favor of arbitration by
             resolving ambiguities as to the scope of
             arbitration in favor of arbitration.”
             Boardman, 822 F.3d at 1018 (quoting Wagner v.
             Stratton Oakmont, Inc., 83 F.3d 1046, 1049
             (9th Cir. 1996)).



                                     27
Case 1:18-cv-00211-SOM-RT Document 112 Filed 06/26/20 Page 28 of 43   PageID #:
                                   3075


                  In determining whether to compel a party
             to arbitrate, a district court may not review
             the merits of the dispute. Rather, the
             court’s role under the FAA is limited “to
             determining (1) whether a valid agreement to
             arbitrate exists and, if it does, (2) whether
             the agreement encompasses the dispute at
             issue.” Munro, 896 F.3d at 1091 (quoting Cox
             v. Ocean View Hotel Corp., 533 F.3d 1114,
             1119 (9th Cir. 2008)). When a court
             determines that an arbitration agreement does
             not encompass the parties’ dispute, the court
             cannot compel the parties to arbitrate the
             dispute under the agreement. See In re Holl,
             925 F.3d 1076, 1083 (9th Cir. 2019) (“a party
             cannot be required to submit to arbitration
             any dispute which he has not agreed so to
             submit.”). On the other hand, when a court
             determines that a valid arbitration agreement
             encompasses the parties’ dispute, the FAA
             requires the court to enforce the arbitration
             agreement according to its terms. See
             Countrywide Home Loans, Inc., v. Mortgage
             Guar. Ins. Corp., 642 F.3d 849, 854 (9th Cir.
             2011) (noting that the FAA “mandates that
             district courts shall direct the parties to
             proceed to arbitration on issues as to which
             an arbitration agreement has been signed”).

                  All parties agree that the arbitration
             clause contained in the Dry Dock Construction
             Agreement is valid and enforceable and should
             be construed under the FAA. This motion
             therefore turns on whether the parties’
             agreement to arbitrate encompasses any or all
             claims asserted in the First Amended Verified
             Complaint.

 Id. at *3-*4.

             Marisco contends that GLEC’s Counterclaim must be

 arbitrated.     This court therefore compares GLEC’s claims to the

 relevant arbitration language in the Dry Dock Construction

 Agreement, which states:


                                     28
Case 1:18-cv-00211-SOM-RT Document 112 Filed 06/26/20 Page 29 of 43   PageID #:
                                   3076


             16.1 Reference to a Surveyor. The Parties
             must use the procedure set forth in Section
             2.[5] for arbitration by an agreed surveyor
             to resolve disputes over contract
             administration, materials, and workmanship.
             The disputes referable to the agreed surveyor
             under the procedure outlined in Section 2.5
             are: (a) status of work for progress payments
             under Section 2.5; (b) impact of Force
             Majeure on contract performance under Section
             3.5; and (c) impact of any change orders on
             contract Sum and Delivery under Section 6.

 A number of other provisions in the Agreement are also relevant.

 Section 2.5 of the Dry Dock Agreement states:

             2.5 Notice of Progress Billing. . . . Any
             dispute on whether Work covered by any
             progress payment is due is to be resolved by
             binding arbitration by a qualified marine
             surveyor mutually selected by the Parties.
             The fees of that arbitrator/surveyor are to
             be borne equally by the Parties. The Parties
             intend that such arbitration be done by the
             arbitrator/surveyor by reviewing and
             assessing the Work, and that he make his
             determination summarily, without the
             necessity of taking testimony or issuing a
             written or oral opinion. Owner must make
             progress payments properly due within 10 days
             of the due date.

 In addition, section 6.1 of the Dry Dock Agreement states:

             Written Change Orders Required. Owner . . .
             may order Changes in the Work consisting of
             additions, deletions, or modifications. All
             such Changes in the Work must be authorized
             by written Change Order signed by Owner
             stating any agreed adjustments to the
             Contract Sum, if any, and the date for
             Substantial Completion. The cost or credit
             to Owner from a Change in Work must be
             determined by mutual agreement between
             Contractor and Owner. If agreement cannot be
             reached, then it must be determined by an



                                     29
Case 1:18-cv-00211-SOM-RT Document 112 Filed 06/26/20 Page 30 of 43    PageID #:
                                   3077


             arbitrator/surveyor under the provisions of
             Section 16.1.

 ECF No. 1-1, PageID # 62.

             Paragraph 42 of the Counterclaim alleges that “Marisco

 unilaterally withheld $148,400 from the final progress payment

 under the Agreement.”      ECF No. 65-1, PageID # 1431.      Marisco says

 that amount was withheld because GLEC delivered the dry dock 212

 days late and, under the Agreement, GLEC owed Marisco $700 in

 liquidated damages for every day the dry dock was delivered late

 ($700 per day x 212 days = $148,400).        See Decl. of Fred Anawati

 ¶ 28, ECF No. 77-1, PageID # 1701.        Paragraphs 44 to 47 of the

 Counterclaim allege that Marisco failed to pay for Change Order

 #s 1 ($201,768.99), 9 ($43,850.85), 10 ($23,178.08), and 11

 (275,861.25).    These Change Orders totaled $544,659.17.            See ECF

 No. 65-1, PageID #s 1431-32.

             Count I of the Counterclaim asserts a breach of

 contract in the form of Marisco’s failure to pay the $148,400

 allegedly owed on the final progress payment and $544,659.17

 allegedly owed for Change Order #s 1, 9, 10, and 11.          See ECF No.

 65-1, PageID # 1435.

             Count III of the Counterclaim asserts unjust enrichment

 relating to Marisco’s receipt of the dry dock, allegedly without

 having paid everything owed.       See ECF No. 65-1, PageID # 1437.

             To the extent Count I of the Counterclaim is based on

 Marisco’s alleged failure to pay the full amount of the last

                                     30
Case 1:18-cv-00211-SOM-RT Document 112 Filed 06/26/20 Page 31 of 43   PageID #:
                                   3078


 progress payment under the Agreement, it is not subject to

 arbitration, as there is no clear agreement to arbitrate it.

 Under section 2.3a of the Agreement, Marisco agreed to pay a

 total of $9 million for the construction of the dry dock, with

 $1.8 million due immediately, followed by eight progress payments

 of $900,000 each.     Each progress payment was due upon completion

 of 12.5% of the construction of the dry dock.         Agreement

 ¶ 2.3(a), PageID # 1711.      Section 16.1 of the Agreement requires

 arbitration of “disputes over contract administration, materials,

 and workmanship,” with the caveat that “disputes referable to the

 agreed surveyor under the procedure outlined in Section 2.5”

 include “status of work for progress payments under Section 2.5.”

 Section 2.5 states that “[a]ny dispute on whether Work covered by

 any progress payment is due [sic] is to be resolved by binding

 arbitration.”    Section 2.5 further requires that “such

 arbitration be done by the arbitrator/surveyor by reviewing and

 assessing the Work, and that he make his determination summarily,

 without the necessity of taking testimony or issuing a written or

 oral opinion.”

             In other words, with respect to progress payments, the

 parties appear to have contemplated arbitration of disputes as to

 whether the state of construction triggered Marisco’s progress

 payment obligations.     A progress payment was due whenever GLEC

 constructed 12.5% of the dry dock.        There is no dispute that GLEC

 delivered the dry dock to Marisco, thereby triggering the

                                     31
Case 1:18-cv-00211-SOM-RT Document 112 Filed 06/26/20 Page 32 of 43    PageID #:
                                   3079


 obligation to pay the final progress payment.         Accordingly, any

 claim arising out of nonpayment of the full amount of the last

 progress payment does not appear to involve a determination of

 whether the “status of work” triggered any payment obligation.

 No arbitrator/surveyor needs to assess whether GLEC’s work had

 proceeded sufficiently to trigger Marisco’s payment obligation.

             To the extent GLEC’s breach of contract claim is based

 on Marisco’s alleged failure to pay amounts due on change orders,

 however, those claims must be arbitrated.         Section 6.1 of the Dry

 Dock Agreement states, “Owner . . . may order Changes in the Work

 consisting of additions, deletions, or modifications.”           It

 further states that all such Changes “must be authorized by

 written Change Order signed by Owner stating any agreed

 adjustments to the Contract Sum, if any, and the date for

 Substantial Completion.”      It provides that the cost of a change

 order “must be determined by mutual agreement between Contractor

 and Owner.    If agreement cannot be reached, then it must be

 determined by an arbitrator/surveyor under the provisions of

 Section 16.1.”

             Marisco’s alleged failure to pay $201,768.99 for Change

 Order # 1 is the result of a dispute as to a cost.          Marisco says

 that, in section 6.2 of the Agreement, GLEC agreed to charge

 Marisco the same price for steel used in excess of 700 tons that

 it charged for the first 700 tons of steel, $2,847 per ton.             See



                                     32
Case 1:18-cv-00211-SOM-RT Document 112 Filed 06/26/20 Page 33 of 43   PageID #:
                                   3080


 Anawati Decl. ¶ 31, ECF No. 77-1, PageID # 1702.           Marisco says

 Change Order # 1 improperly increased the cost per ton by $170.82

 to $3,017.82 for both the first 700 tons of steel used and the

 additional 483.01 tons of steel used.        Id. ¶ 32.    GLEC, on the

 other hand, says that Fred Anawati, on behalf of Marisco,

 approved the $1,577,211.24 price of Change Order # 1, and that

 that figure included the steel price increase.           See Lee Decl.

 ¶ 28, ECF No. 96-1, PageID # 2302 (“Marisco agreed to the

 increased rate for all steel acquired, including the initial 700

 tons”); ECF No. 96-12, PageID # 2428 (copy of invoice for Change

 Order # 1 dated April 10, 2017, with a signature that may be

 Anawati’s on it after the word “Approved”).         The dispute

 concerning the cost of Change Order # 1 is arbitrable under

 section 6.1 of the Dry Dock Agreement.

             Marisco says it did not approve Change Orders #s 9, 10,

 and 11 or authorize the work allegedly at issue in those change

 orders.   See Anawati Decl. ¶ 35, ECF No. 77-1, PageID # 1703; ECF

 No. 77-19, PageID # 1873 (Change Order # 9 dated May 3, 2017, for

 $43,850.95 for formworks, concrete, and rebar installation); ECF

 No. 77-20, PageID # 1875 (Change Order # 10 dated May 3, 2017,

 for $23,178.08 for baseplate and grouting work); and ECF No. 77-

 21, PageID # 1877 (Change Order # 11 dated May 3, 2017, for

 $275,861.25 for additional formworks, concrete, and rebar work).




                                     33
Case 1:18-cv-00211-SOM-RT Document 112 Filed 06/26/20 Page 34 of 43   PageID #:
                                   3081


 Any dispute about the amount payable for a written change order

 must be arbitrated under section 6.1 of the Dry Dock Agreement,

 which states, “The cost or credit to Owner from a Change in Work

 must be determined by mutual agreement between Contractor and

 Owner.    If agreement cannot be reached, then it must be

 determined by an arbitrator/surveyor under the provisions of

 Section 16.1.”

             GLEC argues that the cost of the change orders should

 not be arbitrated because the dry dock has already been

 delivered and because the arbitration provision was meant to

 apply to change orders during only the construction of the dry

 dock.    See ECF No. ECF No. 97, PageID # 2533.       According to

 GLEC, Marisco’s earlier opposition to GLEC’s motion to compel

 arbitration admitted that the arbitration was supposed to be “a

 quick means to resolve disputes during the construction that

 would impact both the timing and the costs of building the Dry

 Dock.”    See ECF No. 14, PageID # 508.

             Change Order # 1 was allegedly approved by Anawati on

 or about April 10, 2017, before the dry dock was delivered to

 Marisco and therefore at least arguably during construction.

 Although Change Order #s 9, 10, and 11 were billed to Marisco on

 the day GLEC delivered the dry dock, each of those change orders

 pertained to work supposedly done before delivery.          See ECF No.

 77-19, PageID #s 1873-78.      Had GLEC provided Marisco with the


                                     34
Case 1:18-cv-00211-SOM-RT Document 112 Filed 06/26/20 Page 35 of 43   PageID #:
                                   3082


 bills for the change orders when or before the work covered by

 each change order was done, the parties could have agreed on the

 cost or had an arbitrator/surveyor decide on the cost before

 delivery of the dry dock.      GLEC’s submission of      written

 “pricing proposals” at the time it delivered the dry dock cannot

 be a means of evading the arbitration process.         Waiting until

 after completion of the dry dock to tell Marisco the dollar

 amounts relating to change orders may have affected the parties’

 ability to resolve disputes during construction quickly.

             GLEC argues that the matters reflected in Change Order

 #s 10 and 11 “cover calculations that are typically determined

 at the end of a project, per industry standard.”          See Lee Decl.

 ¶ 45, PageID # 2306.     However, it is unclear on the present

 record that Lee has the requisite personal knowledge or

 expertise to make such a statement.        Nor is it clear that Lee is

 correct on this point.      Change Order # 10 relates to additional

 base plates required by a change in the anchor bolts (Change

 Order # 6).     See Lee Decl. ¶ 42, ECF No. 96-1, PageID # 2305.

 Change Order # 11 relates to an increase in formworks, rebar,

 and concrete.     See Lee Decl. ¶ 43, ECF No. 96-1, PageID # 2306.

 As contemplated by Section 6.1 of the Agreement, these changes

 to specifications for the floating dry dock may well be the

 types of items that would typically be agreed to during

 construction.    Even if Lee is correct in asserting that these


                                     35
Case 1:18-cv-00211-SOM-RT Document 112 Filed 06/26/20 Page 36 of 43   PageID #:
                                   3083


 types of matters are “typically determined at the end of a

 project,” he does not define “the end” as being synonymous with

 completion and delivery of a project.

             The court therefore orders the parties to arbitrate

 Count I the Counterclaim to the extent it is based on Change

 Order #s 1, 9, 10, and 11.

             The court declines to order the parties to arbitrate

 any part of the unjust enrichment claim in Count III of the

 Counterclaim.    That unjust enrichment claim only proceeds if

 GLEC lacks an adequate remedy at law.        If it is ultimately

 determined that there is no cognizable change order in dispute,

 it might turn out that GLEC will have no adequate remedy at law.

 Of course, the parties may want to agree to have an arbitrator

 decide the unjust enrichment claim relating to Change Order #s

 1, 9, 10, and 11.

                  3.    Questions of Fact Preclude Summary Judgment
                        With Respect to the Claim for Nonpayment of
                        $148,400.

             Marisco alternatively argues that, if this court

 declines to send GLEC’s claims to arbitration, Marisco is

 entitled to summary judgment on those claims.         Because the court

 retains the portion of Count I asserting a breach of contract

 claim with respect to Marisco’s alleged failure to pay $148,400

 on the final progress payment, the court turns to whether

 Marisco is entitled to summary judgment on that remaining claim.



                                     36
Case 1:18-cv-00211-SOM-RT Document 112 Filed 06/26/20 Page 37 of 43   PageID #:
                                   3084


 The court rules that questions of fact preclude the remainder of

 Marisco’s motion for summary judgment.        In seeking summary

 judgment with respect to the disputed $148,400 of the final

 progress payment, Marisco argues that it was entitled to an

 offset equal to the liquidated damages it says GLEC owed for the

 late delivery of the dry dock.       However, it is not clear which

 party was responsible for which of the 212 days of delay.            That

 factual issue prevents Marisco from establishing as a matter of

 law that it was entitled to offset $148,400 from the final

 progress payment.

             Section 3.6 of the Agreement states, “If Contractor

 fails to deliver the Dry Dock before or on the Delivery Date,

 then Contractor agrees to pay owner as liquidated damages U.S.

 $700 per day.”     ECF No. 77-2, PageID # 1713.      GLEC agreed “that

 liquidated damages of $700/day is appropriate, reasonable, and

 enforceable.”    ECF No. 97, PageID # 2540.       However, GLEC argues

 that Marisco itself caused delays.        In other words, GLEC

 contends that Marisco was not entitled to an offset based on

 liquidated damages for the full 212 days of delay.          See Kahili,

 Inc. v. Yamamoto, 54 Haw. 267, 272, 506 P.2d 9, 12 (1973) (“The

 general rule is that where a person by his own act makes

 impossible the performance or the happening of a condition such

 nonperformance should not relieve him from his obligation under

 a contract.”); Ikeoka v. Kong, 47 Haw. 220, 228, 386 P.2d 855,


                                     37
Case 1:18-cv-00211-SOM-RT Document 112 Filed 06/26/20 Page 38 of 43   PageID #:
                                   3085


 860 (1963) (“If a promisor himself is the cause of the failure

 of performance of a condition upon which his own liability

 depends, he cannot take advantage of the failure” (quotation

 marks, alterations, and citation omitted)); Kalinowski v. Yeh, 9

 Haw. App. 473, 478, 847 P.2d 673, 677 (1993) (“it is

 well-recognized that no person should profit by his or her own

 wrong.   The principle is expressed in the rule that no person

 can defend against contractual liability on grounds of a

 condition precedent when he or she is responsible for that

 condition precedent not being complied with.” (quotation marks,

 alterations, and citation omitted)).

             In Associated Engineers & Contractors, Inc. v. State,

 58 Haw. 187, 567 P.2d 397 (1977), the Hawaii Supreme Court

 examined a liquidated damages provision providing for $500 in

 liquidated damages to be paid to the State of Hawaii for every

 day a construction project was late.        The trial court found that

 the project was 343 days late, but did not award liquidated

 damages for 35 of those days because 35 days of delay were

 caused by the State.     On appeal, the State argued that the 35

 days should not have been excluded in computing liquidated

 damages.    The Hawaii Supreme Court rejected that argument,

 determining that, because the State was responsible for 35 days

 of delay, it was not entitled to liquidated damages for those 35




                                     38
Case 1:18-cv-00211-SOM-RT Document 112 Filed 06/26/20 Page 39 of 43    PageID #:
                                   3086


 days.       Id. at 204-05, 567 P.2d at 410.   Associated Engineers &

 Contractors is instructive here.

                While Marisco argues that it is entitled to 212 days’

 worth of liquidated damages, there is a question of fact as to

 whether Marisco is responsible for any of that delay.           GLEC’s

 expert opines that, of the 214 days of delay (he counts 214

 days, not 212), 190 days of delay may be attributable to Marisco

 and only 24 days of delay may be attributable to GLEC.           See

 Expert Delay Report by Rohit Singhal ¶ 4.9, ECF No. 96-25,

 PageID # 2496.       Marisco says this court should disregard the

 expert report because, among other things, it was not signed

 under penalty of perjury.       See ECF No. 100, PageID #s 2585-86.

 In ruling on the present summary judgment motion, this court

 does not rely on Singhal’s expert report, but instead on the

 facts that appear in the record independent of it.2          Those

 asserted facts go to matters that may be admissible at trial.

 See Fraser v. Goodale, 342 F.3d 1032, 1036 (9th Cir. 2003) (“[W]e

 need not decide whether the diary itself is admissible.              It

 would be sufficient if the contents of the diary are admissible

 at trial, even if the diary itself may be inadmissible.              At the


         2
      On June 25, 2020, GLEC filed a motion seeking leave to
 supplement Singhal’s expert report with a declaration
 authenticating it and with a statement of his compensation. That
 motion is granted without waiting for an opposition, as the court
 does not want to delay ruling on the substantive motions, is not
 relying on any expert opinion, and makes no determination as to
 Singhal’s credibility.

                                     39
Case 1:18-cv-00211-SOM-RT Document 112 Filed 06/26/20 Page 40 of 43   PageID #:
                                   3087


 summary judgment stage, we do not focus on the admissibility of

 the evidence’s form.     We instead focus on the admissibility of

 its contents.”).

             While Marisco has a point in arguing that Singhal

 should have attached to his expert report the material on which

 he relied, see ECF No. 100, PageID #s 2586, that point goes only

 to whether this court should consider Singhal’s opinion, not to

 whether this court may consider evidence in the record separate

 from any Singhal report.      For example, even if Singhal himself

 is not ultimately a trial witness, the record already includes a

 concession by Marisco that there were delays in delivery of the

 paint.   Marisco contends that those delays did not affect the

 delivery of the dry dock, but that assertion on its own is

 insufficient to establish that GLEC was responsible for all of

 the delay.    See ECF No. 101-24, PageID #s 2817-18 (acknowledging

 delays in paint procurement, but stating that those delays did

 not delay delivery of the dry dock).        Who caused a delay is

 exactly the kind of factual question that must be decided at

 trial, not on a motion for summary judgment.         Because this court

 is left with an issue of fact as to whether Marisco is entitled

 to offset the full amount of $148,400, the court denies

 Marisco’s motion for summary judgment to the extent it seeks an

 offset for 212 days of liquidated damages.




                                     40
Case 1:18-cv-00211-SOM-RT Document 112 Filed 06/26/20 Page 41 of 43   PageID #:
                                   3088


                  4.    Summary Judgment is Denied With Respect to
                        the Change Order Claims Being Referred to
                        Arbitration and to the Entire Unjust
                        Enrichment Claim.

             Because this court is sending the breach of contract

 claim based on the change orders to arbitration, this court does

 not reach the merits of that matter.        Marisco offers no separate

 argument with respect to the unjust enrichment claim.

 IV.         CONCLUSION.

             The court grants Marisco’s motion for judgment on the

 pleadings with respect to the breach of the duty of good faith

 and fair dealing claim asserted in Count II of the Counterclaim,

 as that claim is already part of the breach of contract claim

 asserted in Count I.      In all other respects, Marisco’s motion

 for judgment on the pleadings is denied.

             The court grants Marisco’s motion for summary

 judgment, to the extent it seeks to compel arbitration of the

 portion of GLEC’s breach of contract claim pertaining to Change

 Order #s 1, 9, 10, and 11.      Because that portion of the breach

 of contract claim must be arbitrated, this court does not reach

 the merits of that matter.

             The court declines to compel arbitration of the

 portion of the breach of contract claim pertaining to $148,400

 allegedly due on the final progress payment.         The court also

 denies the motion for summary judgment on the merits with

 respect to the $148,400 allegedly due on the final progress

                                     41
Case 1:18-cv-00211-SOM-RT Document 112 Filed 06/26/20 Page 42 of 43    PageID #:
                                   3089


 payment, given questions of fact as to which party was

 responsible for delays.      Summary judgment is denied with respect

 to the unjust enrichment claim.

             The court stays the portion of the unjust enrichment

 claim arising out of work underlying the change orders pending

 resolution of the change order disputes in arbitration.              Whether

 other matters should be stayed is a subject the parties should

 confer about before seeking action by this court.

             The following table summarizes what remains of the

 Counterclaim:

                           Based on $148,400        Based on Change
                           Allegedly Due on         Orders
                           Final Progress
                           Payment
  Count I (Breach of       Remains for              Referred to
  Contract)                adjudication by          arbitration.
                           court
  Count II (Breach of      Judgment on the          Judgment on the
  Implied Covenant of      pleadings granted        pleadings granted
  Good Faith and Fair      (Count II subsumed       (Count II subsumed
  Dealing)                 within Count I)          within Count I)

  Count III (Unjust        Remains for              Remains for
  Enrichment)              adjudication by          adjudication, but
                           court                    stayed pending
                                                    arbitration of
                                                    portion of breach
                                                    of contract claim
                                                    relating to change
                                                    orders




                                     42
Case 1:18-cv-00211-SOM-RT Document 112 Filed 06/26/20 Page 43 of 43           PageID #:
                                   3090


              IT IS SO ORDERED.

              DATED: Honolulu, Hawaii, June 26, 2020.




                                         /s/ Susan Oki Mollway
                                        Susan Oki Mollway
                                        United States District Judge



 Marisco, Ltd. v. GL Engineering & Constr. PTE, Ltd., Civ No. 18-00211 SOM/RT, ORDER
 GRANTING IN PART AND DENYING IN PART PLAINTIFF'S MOTION FOR JUDGMENT ON THE
 PLEADINGS (ECF NO. 78) AND MOTION FOR SUMMARY JUDGMENT (ECF NO. 76)




                                          43
